NO. 12-13-00281-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL SHEMOND WHITE,                           §      APPEAL FROM THE 145TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                   §    NACOGDOCHES COUNTY, TEXAS
                                  MEMORANDUM OPINION
                                      PER CURIAM
       Michael Shemond White appeals his convictions for three counts of aggravated robbery
and one count of unlawful possession of a firearm. After a jury trial, the trial court sentenced
him to seventy-five years of imprisonment. Appellant’s counsel filed a motion to withdraw and
a brief in support of that motion in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Thereafter, Appellant filed a pro se brief. We affirm.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. He further
relates that he is well acquainted with the facts in this case. In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents
a chronological summation of the procedural history of the case, and further states that
Appellant’s counsel is unable to raise any arguable issues for appeal.
         Appellant filed a pro se brief in which he raised an issue concerning his mental
competence. We have reviewed the record for reversible error and have found none. See
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See In re Schulman, 252 S.W.3d at
408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review on his behalf or he must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of this opinion or the date the last timely filed motion for rehearing is
overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the clerk for the Texas Court of Criminal Appeals along with the rest of the filings in
the case. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 13, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 13, 2014


                                          NO. 12-13-00281-CR


                                  MICHAEL SHEMOND WHITE,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1319945)


                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of the court that there was no error in the
judgment.

                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below
for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J. and Hoyle, J.